                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               )   CRIMINAL ACTION NO. 2:20-cr-00054
                                                  )
NEDELTCHO VLADIMIROV,                             )
                                                  )
       Defendant.                                 )

                      ADDENDUM TO ARRAIGNMENT ORDER AND
                         STANDARD DISCOVERY REQUESTS

       The deadline for filing superseding indictments, if any, shall be thirty (30) days before the

trial date. The Court notes the government’s objection.

       The parties are ORDERED to notify the Court of any proposed plea agreement in

sufficient time so that a plea hearing may be scheduled by the Court not later than one week before

the scheduled trial. Furthermore, the parties are put on notice that should a proposed plea hearing

not be completed, the Court will not entertain a motion to continue the trial based upon the parties

not being prepared for trial.

                                              ENTERED: ___________________________
                                                        March 4, 2021


                                              ______________________________________
                                              UNITED STATES MAGISTRATE JUDGE
